Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received April 28th, 2022.  Claims 2-3, 8-9, 11, and 17-18 are canceled.  Claims 1, 4-7, 10, 12-16, and 19-20 have been entered and are presented for examination.
Response to Arguments
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant seems to be arguing the primary reference does not teach limitations that it is not cited for mapping. 
Applicant’s argues the reference does not disclose a dwelling environment.  
The Examiner respectfully disagrees.
Alamouti et al.  discloses in some embodiments, millimeter-wave communication system 100 may be suitable for use in a home, in an office with cubicles, and in hotspots at airports, shopping centers, and cafes, although the scope of the invention is not limited in this respect (paragraph 0024).

Applicant’s argues the reference does not disclose a he at least one reflective surface includes a plurality of reflective surfaces, each reflective surface having a different size and shape from other reflective surfaces.
Examiner respectfully disagrees.
Alamouti et al.  discloses in some embodiments, millimeter-wave communication system 100 may be suitable for use in a home, in an office with cubicles, and in hotspots at airports, shopping centers, and cafes, although the scope of the invention is not limited in this respect (paragraph 0024).
Scott et al. discloses other shapes that reflect a wireless signal towards one or more of the feed antennas 104a-104e may be used (paragraph 0038). Paragraph 0038 disclose the reflector can be a corner reflector, parabolic, or dish shaped.
Examiner argues, based on the “dwelling environment” being a home, reflected on the home can be corner reflectors, parabolic, and/or dish shaped based on where the user wants the signal since discloses a directional antenna directs the single transmitted beam.  In other words, since the transmitted signal is directional, then corner reflectors, parabolic reflectors, off-center reflects (as taught by Scott paragraph 0038) and must be used to get the signal from room to room, cubical to cubical, or floor to floor.  
Applicant claims each reflector has a different size and points to Figure 4 as support. 
Again, Scott et al. discloses other shapes that reflect a wireless signal towards one or more of the feed antennas 104a-104e may be used (paragraph 0038). Paragraph 0038 disclose the reflector can be a corner reflector, parabolic, or dish shaped.
Alamouti et al. further discloses a home or office among other settings (paragraph 0024) and FIG. 6E illustrates an example of a reflector configuration with metallic elements 606 positioned vertically and metallic elements 608 positioned horizontally to substantially reflect most or all millimeter-wave signals of a particular frequency. The size and/or spacing between the metallic elements may be selected based on the particular millimeter-wave frequency and to achieve certain reflective and transmissive properties (paragraph 0056).  In other words, based on Alamouti et al. and Scott et al., the reflectors can be of different sizes and shapes.

Applicant argues “Almouti only discloses or suggests a millimeter-wave communication system operated in accordance with 802.15, which is not Wi-Fi. Therefore, modifying the millimeter-wave communication system in Alamouti to operate in accordance with Wi-Fi would appear to change the principal operation of the system” and “nothing in the reference discloses or suggests that the first directional antenna and the second directional antenna are configured to communicate within the Wi-Fi wireless network that conforms to an 802.11ad standard at a frequency between approximately 55 GHz and 65 GHz, as recited in independent claims 1, 10, and 19.”
As Applicant points out, Alamouti in paragraph [0064] discloses that a millimeter-wave communication system 100 (Fig. IA), a millimeter-wave communication system 300 (Fig. 3), and/or a millimeter-wave communication system 400 (Fig. 4) communicate substantially in accordance with specific communication standards or proposed specifications, such as IEEE 802.15 standards.
Alamouti et al. further discloses millimeter-wave signals may refer to signals having frequencies ranging between approximately 60 and 90 GHz, although the scope of the invention is not limited in this respect as lower and higher frequencies may also be used.
In addition to Alamouti et al. suggesting a use of the 802.11ad standard with a frequency between approximately 55 GHz and 65 GHz, Cariou et al. discloses IEEE 802.11 wireless technology (WiFi) includes IEEE 802 ad, which operates in the 60 GHz millimeter wave spectrum (paragraph 0026)
	Based on the response above, the rejection of the claims is respectfully maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 10, 12-13, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alamouti et al. (US 2010/003390) in view of Cariou et al. (US 2017/0171773) in view of Scott et al. (US 2011/0080980).
Regarding claim 1, 10, Alamouti et al. discloses an arrangement configured to establish a wireless network within a dwelling environment (see Figure 1A and paragraph 0018 [an indoor communication system]), the arrangement comprising: an access point having a first directional antenna (see Figure 1A [base station having directional antenna]); and a client device having a second directional antenna (paragraph 0023 [user device has directional antenna]); and at least one reflective surface (paragraph 0044 [almost any type of material or configuration that reflects millimeter-waves; metallic]),  wherein within the dwelling environment the first directional antenna is aimed in a first direction substantially not toward the second directional antenna (see Figure 1A), and the second directional antenna is aimed in a second direction substantially not toward the first directional antenna (see Figure 1A [not the same direction]), the first directional antenna and the second directional antenna are aimed at the at least one reflective surface (see Figure 1A and paragraphs 0018, 0023 [Reflector 104; user devices 108 may include a directional antenna to receive millimeter-wave signals 113 reflected by one of reflectors 104 and to substantially exclude receipt of millimeter-wave signals 113 from other of reflectors 104; Millimeter-wave communication system 100 includes base station 150 and directional antenna 102 to direct millimeter-wave signals 113 substantially in horizontal plane 115. Millimeter-wave communication system 100 may also include one or more reflectors 104 positioned to reflect millimeter-wave signals 113 to user devices 108.]) which reflects wireless signals from the first directional antenna to the second directional antenna (see Figure 1A) and the client device receives a wireless signal propagated from the access point via the second directional antenna. (see Figure 1A) and the first directional antenna and the second directional antenna are configured to communicate at a frequency between approximately 55 GHz and 65 GHz (paragraph 0020 [Millimeter-wave signals may refer to signals having frequencies ranging between approximately 60 and 90 GHz]).
Alamouti et al. discloses mmW signals in the 60Ghz frequency band (paragraph 0020), but does not explicitly disclose the network is a Wi-Fi wireless network that conforms to a an 802.11ad standard at a frequency between approximately 55GHz and 65GHz.  
However, Cariou et al. discloses IEEE 802.11 wireless technology (WiFi) includes IEEE 802 ad, which operates in the 60 GHz millimeter wave spectrum (paragraph 0026).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the mmW signals of Alamouti et al. can be 802.11ad WiFi signals.  The motivation is to adapt the system to receive WiFi signals.
The references as combined above do not explicitly disclose the at least one reflective surface includes a plurality of reflective surfaces, each reflective surface having a different size and shape from other reflective surface.
However, Scott et al. discloses other shapes that reflect a wireless signal towards one or more of the feed antennas 104a-104e may be used (paragraph 0038). Paragraph 0038 disclose the reflector can be a corner reflector, parabolic, or dish shaped.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize the reflector can be of many shapes/sizes depending on purpose. The motivation is design choice since the shape would be dictated by use.  
Regarding claim 4, 12, Alamouti et al. further suggests wherein the at least on reflective surface includes a mirror and the mirror reflects the wireless signals from the first directional antenna toward the second directional antenna (paragraph 0044 [almost any type of material or configuration that reflects millimeter-waves; metallic]).
Alamouti et al. discloses mmW signals in the 60Ghz frequency band (paragraph 0020), but does not explicitly disclose Wi-Fi signals.  
However, Cariou et al. discloses IEEE 802.11 wireless technology (WiFi) includes IEEE 802 ad, which operates in the 60 GHz millimeter wave spectrum (paragraph 0026).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the mmW signals of Alamouti et al. can be 802.11ad WiFi signals.  The motivation is to adapt the system to receive WiFi signals.
	Regarding claims 5, 13, Alamouti et al. further discloses wherein the at least one reflective surface further comprises an additional one or more mirrors that together reflect the wireless signals from the first directional antenna toward the second directional antenna (see Figure 3 and paragraph 0036 [secondary reflectors]).
	Regarding claim 6, 14, Alamouti et al. further discloses wherein the mirror has a specular reflective surface (paragraph 0044 [almost any type of material or configuration that reflects millimeter-waves; metallic]).
Regarding claim 16, the references as combined above discloses all the recited subject matter in claim 12, but do not explicitly disclose using a laser pointer to orient the mirror.  
However, such a feature is well known in the art since aligning mirrors or reflective surfaces takes precision equipment.
Regarding claim 19, Alamouti et al. discloses a system configured to establish a wireless network within a dwelling environment  (see Figure 1A and paragraph 0018 [an indoor communication system]) comprising: an access point having a first directional antenna (see Figure 1A and paragraph 0018 [Millimeter-wave communication system 100 includes base station 150 and directional antenna 102 to direct millimeter-wave signals 113 substantially in horizontal plane 115. Millimeter-wave communication system 100 may also include one or more reflectors 104 positioned to reflect millimeter-wave signals 113 to user devices 108]); a client device having a second directional antenna (paragraph 0023 [user devices 108 may include a directional antenna to receive millimeter-wave signals 113 reflected by one of reflectors 104]), and a reflector, positioned proximate to the first directional antenna, that increases a propagation angle of a wireless signal from the first directional antenna (see Figure 1A [Reflector 104]), wherein, within the dwelling environment the first directional antenna is aimed in a first direction substantially not toward the second directional antenna (see Figure 1A [BS directional antenna and User directional antenna are respectively pointed in the X-Y axis]), and the second directional antenna is aimed in a second direction substantially not toward the first directional antenna (see Figure 1A [BS directional antenna and User directional antenna are respectively pointed in the X-Y axis]), and the first directional antenna and the second directional antenna are aimed at the reflector (see Figure 1A) and the client device receives a wireless signal propagated from the access point via the reflector (see Figure 1A).
conforms to a an 802.11ad standard at a frequency between approximately 55GHz and 65GHz.  
However, Cariou et al. discloses IEEE 802.11 wireless technology (WiFi) includes IEEE 802 ad, which operates in the 60 GHz millimeter wave spectrum (paragraph 0026).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the mmW signals of Alamouti et al. can be 802.11ad WiFi signals.  The motivation is to adapt the system to receive WiFi signals.
The references as combined above do not explicitly disclose the at least one reflective surface includes a plurality of reflective surfaces, each reflective surface having a different size and shape from other reflective surface.
However, Scott et al. discloses other shapes that reflect a wireless signal towards one or more of the feed antennas 104a-104e may be used (paragraph 0038). Paragraph 0038 disclose the reflector can be a corner reflector, parabolic, or dish shaped.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize the reflector can be of many shapes/sizes depending on purpose. The motivation is design choice since the shape would be dictated by use.  
	Regarding claim 20, the references as combined above make obvious wherein an amount by which the concave reflector increases the propagation angle of the wireless signal is adjustable.
Scott et al. discloses the reflective surface can be curved, such as in a concave shape or a dish shape to direct and potentially focus the reflective beam (paragraph 0038 [Cessagrain]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement 802.11ad signals in the network since 802.11ad signals use 60 Ghz beam steering antennas and concave reflectors.



Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alamouti et al. (US 2010/003390) in view of Cariou et al. (US 2017/0171773) in view of Scott et al. (US 2033/0080980) as applied to claims 4,12 above, and further in view of Alamouti (US 2010/0156721).
Regarding claim 7, 15, the references as combined above disclose all the recite subject matter in claim 4, 12, but do not explicitly disclose wherein the mirror has a diffuse reflective surface.
However, Alamouti discloses a diffusive reflector (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a diffusive reflector to reflect millimeter-wave signals communicated between wireless communication devices (paragraph 0033).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465